Gilbert, J.
This is a proceeding to enjoin a municipality from collecting from a vendor of gasoline and petroleum products, under an ordinance, a tax for selling or delivering these products from wagons or trucks, the sole contention being that, petitioner malíes no sales in the municipality except from its supply depot at Thomasville, and then only upon orders previously telephoned or mailed to its Thomasville agent, and that such deliveries are a mere incident of its business. The municipality denied the allegation that the deliveries were made upon orders previously taken, and that the same are an incident to the business of petitioner, and asserted that the tax was levied upon the sale of the products men-1 tioned in the town from trucks, without a previous order having been given plaintiff before such sales and deliveries from trucks were made. The ordinance provides a penalty for its violation by fine or imprisonment; but no penal prosecution has been instituted and the petition does not seek injunction against such enforcement. The entire issue is whether or not the ordinance, as enforced, is contrary to Civil Code (1910), § 868. No cause is shown for the exercise of equitable jurisdiction. The court did not err in refusing to grant an interlocutory injunction. Judgment affirmed.

All the Justices concur.